                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                       NO. 5:18-CV-548-FL


 MICHAEL JAMES WILLIAMSON,                      )
                                                )
                      Plaintiff,                )
                                                )
       v.                                       )
                                                )                      ORDER
 J.B. HUNT TRANSPORT, INC., and                 )
 JAMES MICHAEL PRATT,                           )
                                                )
                      Defendants.               )
                                                )



       This matter is before the court on defendants’ motion to dismiss plaintiff’s punitive damages

claim against defendant J.B. Hunt Transport, Inc. (“J.B. Hunt”), pursuant to Federal Rule of Civil

Procedure 12(b)(6), and defendants’ motion to strike certain allegations in plaintiff’s complaint,

pursuant to Federal Rule of Civil Procedure 12(f) (DE 14). The issues raised have been fully briefed

by the parties. For the following reasons, defendants’ motion to dismiss is denied as moot and

defendants’ motion to strike is denied.

                                          BACKGROUND

       Plaintiff commenced this action on October 8, 2018, in Wake County Superior Court,

alleging defendants negligently caused him injuries arising from a motor vehicle collision.

Defendants removed the case on November 14, 2018. Following removal, defendants filed the

instant motions, together with their answer. Defendants seek dismissal of plaintiff’s purported claim

for punitive damages against defendant J.B. Hunt. Defendants also ask the court to strike allegations

of criminal charges against defendant James Michael Pratt (“Pratt”), and allegations involving
trucking safety rules. Plaintiffs responded in opposition to both of the motions.

        The facts alleged in the complaint may be summarized as follows. On September 19, 2018,

plaintiff drove his Ford automobile down Interstate 85 South (“I-85”). (Compl. ¶ 11). The weather

was sunny, and road conditions were dry and visible. (Id. ¶¶ 12, 13). As plaintiff proceeded down

the road, he noticed traffic ahead of him had stopped. (Id. ¶ 14). In turn, plaintiff came to a

complete stop behind the traffic. (Id.).

        Defendant Pratt was also traveling south on the same stretch of roadway, many lengths

behind plaintiff in the same lane of travel. (Id. ¶ 16). Defendant Pratt was driving a tractor-trailer

owned, maintained, and utilized by defendant J.B. Hunt. (Id. ¶¶ 17, 18). Before defendant Pratt

approached the area of stopped traffic ahead of him, he passed a roadway sign warning motorists

of the upcoming congestion. (Id. ¶ 20). Defendant Pratt failed to notice the sign, and was using a

cell phone or mobile device instead of keeping a proper lookout on the roadway ahead. (Id. ¶¶ 20,

35-38). Pratt collided with the rear of plaintiff’s vehicle at approximately 50 miles-per-hour,

causing plaintiff to hit the guardrail along I-85 and the rear of another tractor-trailer. (Id. ¶¶ 23-30).

                                      COURT’S DISCUSSION

A.      Standard of Review

        “To survive a motion to dismiss” under Rule 12(b)(6), ‘a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 663 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“Factual allegations must be enough to raise a right to relief above the speculative level.” Twombly,

550 U.S. at 555. In evaluating whether a claim is stated, “[the] court accepts all well-pled facts as

true and construes these facts in the light most favorable to the plaintiff,” but does not consider


                                                    2
“legal conclusions, elements of a cause of action, . . . bare assertions devoid of further factual

enhancement[,] . . . unwarranted inferences, unreasonable conclusions, or arguments.” Nemet

Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009) (citations omitted).

       On motion or its own initiative, “[t]he court may strike from a pleading an insufficient

defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f).

Whether to grant a motion to strike is within the discretion of the district court. See United States

v. Ancient Coin Collectors Guild, 899 F.3d 295, 324 (4th Cir. 2018). “The purpose of the motion

to strike is to avoid the waste of time and money that arises from litigating unnecessary issues.”

Godfredson v. JBC Legal Group, P.C., 387 F. Supp. 2d 543, 547 (E.D.N.C.2005) (quotations

omitted). However, motions to strike are “generally viewed with disfavor because striking a portion

of a pleading is a drastic remedy.” Waste Management Holdings, Inc. v. Gilmore, 252 F.3d 316,

347 (4th Cir. 2001). “[T]he court is required to view the pleading under attack in a light most

favorable to the pleader.” Kelly v. United States, 809 F. Supp. 2d 429, 433 (E.D.N.C. 2011)

(internal citation omitted).

B.     Analysis

       1.      Defendants’ Motion to Dismiss Punitive Damages Claim

       Defendants move to dismiss any claim for punitive damages against defendant J.B. Hunt.

Defendants’ motion is unnecessary, because plaintiff alleges no punitive damages claim against

defendant J.B. Hunt.

       “Punitive damages shall not be awarded against a person solely on the basis of vicarious

liability for the acts or omissions of another.” N.C. Gen. Stat. § 1D-15(c). Punitive damages claims

lie against a corporate defendant where “the officers, directors, or managers of the corporation


                                                 3
participated in or condoned the conduct constituting the aggravating factor giving rise to punitive

damages.” Id. § 1D-15(c). “A demand for punitive damages shall be specifically stated, except for

the amount, and the aggravating factor that supports the award of punitive damages shall be averred

with particularity . . . .” N.C. Gen. Stat. 1A-1, Rule 9(k).

       Plaintiff alleges defendant Pratt willfully and wantonly operated his tractor-trailer based on

several different alleged actions, and specifically requests punitive damages. (Compl. ¶¶ 73, 75).

In contrast, plaintiff does not specifically plead for punitive damages from defendant J.B. Hunt.

(See Compl. ¶¶ 76-84). Plaintiff alleges that defendant J.B. Hunt is liable for defendant Pratt’s

conduct under a theory of vicarious liability, and seeks punitive damages “as allowable under N.C.

Gen. Stat. 1D-1 et seq.” (Compl. ¶ 81, at 14 (emphasis added)). As noted above, punitive damages

are not allowable based on vicarious liability. Plaintiff represents that he “has not asserted, and did

not intend to assert in the [c]omplaint, a claim of punitive damages against [d]efendant J.B. Hunt.

Instead, plaintiff has only asserted a claim of punitive damages against defendant Pratt individually.”

(Resp. Opp. (DE 21) at 3).

       For these reasons, where plaintiff does not seek punitive damages from defendant J.B. Hunt,

defendants’ motion to dismiss is denied as moot.

       2.      Defendants’ Motion to Strike Paragraphs 34, 49-55, and 67 of Plaintiff’s Complaint

       Defendants move to strike two different sets of allegations from plaintiff’s complaint. First,

defendants move the court strike plaintiff’s allegations regarding pending criminal charges against

defendant Pratt after the collision with plaintiff and other vehicles on scene. (Compl. ¶ 34).

       Plaintiff notes the charges in the criminal proceeding arising from the collision are still

pending. (Id.). Since the criminal charges allegedly arise out of the same conduct by defendant


                                                  4
Pratt, subsequent statements made in proceedings connected to the pending criminal charges may

be relevant to this proceeding. See, e.g., McCarthy v. United States, 394 U.S. 459, 466 (1969) (“[A]

guilty plea is an admission of all the elements of a formal criminal charge . . . .”); United States v.

Ayala, 601 F.3d 256, 269, 271 (4th Cir. 2010) (upholding the district court’s decision to admit a

guilty plea as an admission by party opponent); cf. Godfredson, 387 F. Supp. 2d at 557 (discussing

allegations of criminal behavior that had “utterly no relevance to the causes of action at issue”).

Viewing the pleading in light most favorable to plaintiff, such allegations are not impertinent or

immaterial.

       Defendants argue that allegations of criminal charges should be stricken because they are

not relevant, confuse the issues in this case, and prejudice defendants. (Def. Mem. (DE 16) at 4).

While such arguments certainly have some force under the Federal Rules of Evidence, the court is

not called on to resolve an evidentiary dispute at this juncture. Should the issue arise in the context

of a dispositive motion or at trial, defendants may assert objection as they deem appropriate and the

court will take up the issue at that time.

       Defendants also move to exclude paragraphs 49-55 and 67 of plaintiff’s complaint. These

allegations discuss issues affecting the safe operation of commercial motor vehicles, as well as

certain information that drivers of a commercial motor vehicle should be aware of when operating

such vehicles. (Compl. ¶¶ 51-53). For example, plaintiff notes certain “industry standards” for safe

truck driving, such as “look[ing] 12 to 15 seconds ahead to avoid having to stop too quickly or make

quick lane changes” and “properly shift[ing] his attention back and forth, near and far while driving,

while keeping a lookout ahead.” (Id. ¶ 53). Plaintiff then states that each of these allegations

constitutes a “duty” which defendant Pratt breached. (Id. ¶¶ 54, 67).


                                                  5
         The law imposes a duty on motorists to “maintain a lookout” and “exercise reasonable care

under the circumstances.” Ward v. Carmona, 368 N.C. 35, 38 (2015) (internal citations omitted);

Boykin v. Bissette, 260 N.C. 295, 299 (1963). Stripped of any legal conclusions regarding what

duties are owed to motorists,1 plaintiff’s allegations articulate various ways defendant Pratt behaved

unreasonably. (See Compl. ¶¶ 53, 54). Similarly, plaintiff’s contentions about what defendant Pratt

should have known about operating his automobile at the time of the collision go to whether

defendant Pratt exercised reasonable care under the circumstances. (Id. ¶¶ 51, 52). Therefore, the

allegations are neither immaterial nor impertinent.

         Defendants first argue that the allegations fail to satisfy pleading requirements by going “far

beyond the notice pleading envisioned by the Federal Rules.” (Def. Mem. (DE 16) at 6). As noted

above, plaintiff’s allegations set forth in detail why defendant Pratt’s behavior was unreasonable.

The court rejects defendants’ argument that it should strike portions of plaintiff’s complaint merely

because defense counsel must read through plaintiff’s allegations and might risk “an improper

response to an allegation.” (Def. Mem. (DE 16) at 6). It is incumbent upon defendants to avert

such risk, not plaintiff.

         Defendants argue that plaintiff alleges a higher standard of care not supported by North

Carolina law. (Def. Mem. (DE 16) at 6-8). The court is not convinced. Even so, the question

before the court is whether plaintiff’s allegations in paragraphs 49-55 and 67 should be stricken from

the complaint. Plaintiff may assert legal conclusions, and the court is not bound to follow such

conclusions. The court rejects defendants’ argument.

         Finally, defendants argue alleging particular trucking safety rules and policy considerations

         1
           The court is not required to credit the legal conclusions contained in a complaint. See Nemet Chevrolet, 591
F.3d at 255.

                                                          6
impermissibly relies on “reptile” arguments.2 (Def. Mem. (DE 16) at 8-10). Here again, defendants

ask the court to rule on an evidentiary issue long before any evidence has been offered by plaintiff.

Making such argument in the context of a motion to strike, rather than a motion in limine, is

precisely the type of “dilatory tactic” specifically discouraged in considering Rule 12(f) motions.

See Waste Mgmt. Holdings, 252 F.3d at 347. The court denies defendants’ motion to strike.



                                                 CONCLUSION

         Based on the foregoing, defendants’ motion to dismiss for failure to state a claim (DE 14)

is DENIED AS MOOT, and defendants’ motion to strike (DE 14) is DENIED. Within 14 days of

this order, defendants are DIRECTED to file amended answer responding to any allegation

previously subject of the motion to strike and removing reference to the motion to strike.

         SO ORDERED, this the 6th day of May, 2019.




                                                      _____________________________
                                                      LOUISE W. FLANAGAN
                                                      United States District Judge




         2
             A “reptile” argument is an appeal to emotion where a plaintiff argues a defendant’s conduct is a threat to
personal safety or community safety. See Turner v. Salem, No. 3:14-CV-289-DCK, 2016 WL 4083225, at *2 (W.D.N.C.
July 29, 2016). According to defendants, the term “reptile” argument is derived from a relatively recent book for
plaintiff’s attorneys on litigation strategy. See David Ball & Don Keenan, Reptile: The 2009 Manual of the Plaintiff’s
Revolution (2009).
                                                          7
